         Case 1:19-cr-00651-LTS Document 484
                                         486 Filed 02/03/21 Page 1 of 1

                             Adams & Commissiong LLP
                                     Attorneys at Law
65 BROADWAY SUITE 715                                                                MARTIN E. ADAMS
NEW YORK, NY 10006                                                           KARLOFF C. COMMISSIONG
TEL: 212-430-6590                                                    ADMITTED TO PRACTICE IN NEW YORK
FAX: 212-981-3305                                                                 WWW.AMCMLAW.COM


                                                                                 February 3, 2021

VIA ECF

Hon. Laura Taylor Swain
United States District Court Judge                                   .&.0&/%034&%
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York NY 10007-1312

Re: United States v. Nikolaos Limberatos, 19 Cr. 651 (LTS) – Request for adjournment
    of conference

Dear Judge Swain:

I am writing to request that Your Honor adjourn the February 9, 2021 status conference
in this matter for approximately 60-days in order to provide additional time for
reviewing discovery produced by the Government and engaging in discussions with
the Government about a pretrial disposition. On behalf of Mr. Nikolaos Limberatos, I
consent to the exclusion from the Speedy Trial Act calculation of time from February 9,
2021 until the new conference date. I have consulted with the Government, and the
Government consents to this request.


Respectfully,

Karloff C. Commissiong, Esq.


cc:    AUSA Robert Sobelman


5IFBQQMJDBUJPOJTHSBOUFE5IFDPOGFSFODFJTBEKPVSOFEUP"QSJM  BUBN5IF$PVSUGJOET
QVSTVBOUUP64$f I  " UIBUUIFFOETPGKVTUJDFTFSWFECZBOFYDMVTJPOPGUIFUJNFGSPN
UPEBZTEBUFUISPVHI"QSJM  PVUXFJHIUIFCFTUJOUFSFTUTPGUIFQVCMJDBOEUIFEFGFOEBOU T JOB
TQFFEZUSJBMGPSUIFSFBTPOTTUBUFEBCPWF

4003%&3&%
%BUFE
T-BVSB5BZMPS4XBJO 64%+
